73 F.3d 358NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Franklin E. ROBSON, d/b/a Robson Law Firm, P.A.;  JNR,Incorporated, Plaintiffs--Appellants,v.RESOLUTION TRUST CORPORATION, Agency of the United States,as Conservator of Citadel Federal Savings and LoanAssociation, Successor in Interest to Citadel Savings Bank,and as receiver of Citadel Federal Savings Bank, Defendant--Appellee.
No. 95-1171.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 14, 1995.Decided Dec. 26, 1995.

Franklin E. Robson, Appellant Pro Se.  Mason David Salisbury, PELZER & ASSOCIATES, P.A., Charleston, South Carolina, for Appellee.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment to the Appellee in this action alleging breach of contract.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Robson v. Resolution Trust Corp., No. CA-93-2614-2-22 (D.S.C. Dec. 2, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED